     Case:18-01896-ESL13 Doc#:52 Filed:10/21/19 Entered:10/21/19 16:09:29    Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 18-01896-ESL13
 4     JOSE ORLANDO GOMEZ APONTE                Chapter 13

 5

 6
       xx-xx-4795
 7
                      Debtor                       FILED & ENTERED ON OCT/21/2019
 8

 9
                                     ORDER DISMISSING CASE
10
            The amended motion to dismiss filed by the chapter 13 trustee (Docket
11
      #51), having been duly notified to all parties in interest, and no replies
12
      having been filed, it is now
13
            ORDERED that the instant case be and is hereby dismissed for the reasons
14
      stated in the amended motion to dismiss; and it is further
15
            ORDERED that the Clerk closes any contested matter or adversary proceeding
16
      pending in the instant case.
17
            IT IS SO ORDERED.
18
            In San Juan, Puerto Rico, this 21 day of October, 2019.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
